            Case 3:19-cv-01156-JR         Document 1-1 Filed 07/26/19                       Page 1 of 8
                                          6/20/2019 8:07 PM
                                             19CV22154


   1

   2
                      IN THE CIRCUIT COURT OF THE STATE OF OREGON
   3                           FOR THE COUNTY OF MULTNOMAH

   4
       KRISTIN SWEARINGEN,                                                 Case No. 19CV22154
   5
                                   Plaintiff,                              FIRST AMENDED COMPLAINT
   6                 vs.
                                                                           Oregon Wage and Hour Claims
   7   AMAZON.COM SERVICES, INC. and
       AMAZON.COM INC., Delaware corporations,                             Damages estimated at $999,999.99
   8   and, AMAZON.COM.DEDC, LLC, a Delaware
       limited liability company,                                          Jury Trial Requested
   9
                                   Defendants.                             NOT SUBJECT TO MANDATORY
  10                                                                       ARBITRATION

  11                                                                       Filing fee of $531 per ORS 21.160(1)(c)

  12                       INDIVIDUAL AND CLASS ACTION COMPLAINT
  13                                                          1.

  14      Kristin Swearingen (hereinafter “plaintiff”) complains as follows against

  15   Amazon.com Services, Inc. and Amazon.com Inc., Delaware corporations, and

  16   Amazon.com.dedc, LLC, a Delaware limited liability company (hereinafter

  17   collectively “Amazon”), both on behalf of herself individually and, in addition, on

  18   behalf of the other similarly situated employees.

  19                                                          2.

  20      This is an action under state wage and hour law for certain present and former

  21   employees of Amazon to recover unpaid wages, penalty wages, statutory damages,

  22   and attorney fees, costs, and disbursements (and pre- and post-judgment interest

  23   thereon), as well as equitable relief. All allegations herein are made to the best of

Page 1 – FIRST AMENDED COMPLAINT
                                                    JON M. EGAN, PC
                                                    547 FIFTH STREET
                                             LAKE OSWEGO OR 97034-3009
                                      TELEPHONE: (503) 697-3427 • FAX: (866) 311-5629
                                              INFO@EGANLEGALTEAM.COM
                                                                                                               Exhibit 1
                                                                                                             Page 1 of 8
              Case 3:19-cv-01156-JR       Document 1-1                      Filed 07/26/19   Page 2 of 8




   1   plaintiff’s and her counsel’s good-faith knowledge, information and belief, based

   2   upon the evidence adduced to date, and plaintiff reserves the right to amend the

   3   complaint upon the discovery of additional facts.

   4                                                   PARTIES
   5                                                          3.

   6      At all material times, plaintiff and the class members were employees of Amazon.

   7                                                          4.

   8      Amazon.com Services, Inc. and Amazon.com Inc. are Delaware corporations, and

   9   Amazon.com.dedc, LLC is a Delaware limited liability company. Each of these

  10   entities, and all of them, employed plaintiff and the class members in Multnomah

  11   County, Oregon and elsewhere.

  12                 COMMON FACTS CONSTITUTING CLAIMS FOR RELIEF
  13                                                          5.

  14      Amazon rounded plaintiff’s and the other class members’ time punches and failed

  15   to pay for breaks of fewer than 30 minutes, resulting in a consistent net

  16   underpayment to them.

  17                                                          6.

  18      Amazon rounded certain purported tax deductions up instead of down as required

  19   by 26 CFR § 31.3102-1(d), resulting in all or part of the deduction being prohibited by

  20   law.

  21                                                          7.

  22      Amazon failed to pay plaintiff and the class members all earned and unpaid wages

  23   within the statutory deadline to do so upon termination of their employment

Page 2 – FIRST AMENDED COMPLAINT
                                                    JON M. EGAN, PC
                                                    547 FIFTH STREET
                                             LAKE OSWEGO OR 97034-3009
                                      TELEPHONE: (503) 697-3427 • FAX: (866) 311-5629
                                              INFO@EGANLEGALTEAM.COM
                                                                                                             Exhibit 1
                                                                                                           Page 2 of 8
               Case 3:19-cv-01156-JR       Document 1-1                      Filed 07/26/19   Page 3 of 8




   1   (including, but not limited to, as a result of the above violations).

   2                                 CLASS ACTION ALLEGATIONS
   3                                                           8.

   4         Amazon engaged in acts and practices that violated plaintiff’s and the class

   5   members’ rights under Oregon statutes. This action is brought on behalf of all current

   6   and former Oregon Amazon employees who received a paycheck on or after

   7   December 20, 2012 for work performed in Oregon.

   8                                                Numerosity
   9                                                           9.

  10         The class is so numerous that joinder of all members is impractical, consisting of

  11   an estimated hundreds of persons.

  12                                              Commonality
  13                                                          10.
  14         There are questions of law and fact common to the class, which predominate over
  15   any issues involving only individual class members. The principal questions are:
  16            a. Whether Amazon’s common policies and procedures regarding rounding of
  17               time punches, failure to pay for breaks of fewer than 30 minutes, and
  18               rounding certain purported tax deductions up instead of down resulted in
  19               underpaying its employees and failure to pay them all earned and unpaid
  20               wages within the statutory deadline upon termination of their employment,
  21               and whether such violations were willful; and
  22            b. What remedies are available for the above-listed violations.
  23   ///

Page 3 – FIRST AMENDED COMPLAINT
                                                     JON M. EGAN, PC
                                                     547 FIFTH STREET
                                              LAKE OSWEGO OR 97034-3009
                                       TELEPHONE: (503) 697-3427 • FAX: (866) 311-5629
                                               INFO@EGANLEGALTEAM.COM
                                                                                                              Exhibit 1
                                                                                                            Page 3 of 8
           Case 3:19-cv-01156-JR        Document 1-1                      Filed 07/26/19   Page 4 of 8




   1                                               Typicality
   2                                                       11.

   3     Plaintiff’s claims are typical of those of the other class members because:

   4        a. Plaintiff is a member of the class.

   5        b. Plaintiff’s claims stem from the same practice or course of conduct that

   6            forms the basis for the class claims.

   7        c. All of the class members’ claims are based on the same facts and legal

   8            theories.

   9        d. There is no antagonism between the interests of plaintiff and the class

  10            members, because their claims are for damages provided to each class

  11            member separately by statute or the common law.

  12                        Adequacy of Representation by Plaintiff
  13                                                       12.

  14     Plaintiff will fairly and adequately protect the interests of the classes because:

  15        a. There is no conflict between plaintiff’s claims and those of the other class

  16            members.

  17        b. Plaintiff has retained counsel experienced in handling class actions

  18            involving wage and hour law, who will vigorously prosecute this litigation.

  19            Plaintiff’s counsel has already committed substantial time and resources

  20            towards this case and remains willing and able to devote whatever

  21            additional future time and resources are necessary to pursue this litigation

  22            to completion.

  23        c. Plaintiff’s claims are typical of the claims of the class members in that her

Page 4 – FIRST AMENDED COMPLAINT
                                                  JON M. EGAN, PC
                                                  547 FIFTH STREET
                                           LAKE OSWEGO OR 97034-3009
                                    TELEPHONE: (503) 697-3427 • FAX: (866) 311-5629
                                            INFO@EGANLEGALTEAM.COM
                                                                                                           Exhibit 1
                                                                                                         Page 4 of 8
            Case 3:19-cv-01156-JR         Document 1-1                      Filed 07/26/19   Page 5 of 8




   1             claims stem from the same practice and course of conduct that forms the

   2             basis of the class claims.

   3                                Compliance with ORCP 32 H
   4                                                         13.

   5      Plaintiff has complied with the requirements of ORCP 32 H because her counsel

   6   mailed a prelitigation notice and demand to Amazon for each claim for relief and

   7   cause of action at least 30 days before the commencement of this action.

   8                                 Superiority of Class Action
   9                                                         14.

  10      Class resolution of this case is superior to other available methods for its fair and

  11   efficient adjudication, for at least the following reasons:

  12          a. The prosecution of separate actions by the class members could both result

  13             in inconsistent adjudications establishing incompatible pay practices and,

  14             as a practical matter, dispose of the legal claims of class members who are

  15             not parties to such separate adjudications or impede their ability to protect

  16             their interests.

  17          b. The common questions of law and fact described above predominate over

  18             questions affecting only individual members, and the questions affecting

  19             individuals primarily involve only calculations of individual damages.

  20          c. Individual class members would have little interest in controlling the

  21             litigation due to the relatively small size of most claims, the relatively

  22             unsettled nature of this area of the law, the complexity of the claims, the

  23             expense of the litigation, and because the named plaintiff and her lawyer

Page 5 – FIRST AMENDED COMPLAINT
                                                    JON M. EGAN, PC
                                                    547 FIFTH STREET
                                             LAKE OSWEGO OR 97034-3009
                                      TELEPHONE: (503) 697-3427 • FAX: (866) 311-5629
                                              INFO@EGANLEGALTEAM.COM
                                                                                                             Exhibit 1
                                                                                                           Page 5 of 8
            Case 3:19-cv-01156-JR        Document 1-1                      Filed 07/26/19   Page 6 of 8




   1             have already invested significant resources in the case and will continue to

   2             vigorously pursue the claims on behalf of the class members.

   3          d. To plaintiff and her counsel’s knowledge, no other similar litigation has

   4             been commenced, but if commenced, it could be coordinated under ORCP

   5             32 K.

   6          e. This is a desirable forum because Amazon does business in this county and

   7             many class members reside here.

   8                                 FIRST CAUSE OF ACTION
   9                                    Oregon Unpaid Wages
                                      (unpaid time claims only)
  10
                                                            15.
  11
          All previous paragraphs are incorporated by reference herein.
  12
                                                            16.
  13
          Pursuant to ORS 652.120, Amazon was required to pay plaintiff and the class
  14
       members all wages due, when those wages were due, but willfully failed to do so.
  15
                                                            17.
  16
          Plaintiff and the class members are entitled to collect the wages due in an amount
  17
       to be proven at trial, together with attorney fees, costs, and disbursements, as well as
  18
       pre- and post-judgment interest.
  19
                                    SECOND CAUSE OF ACTION
  20
                             Oregon Unpaid Wages Upon Termination
  21                       (unpaid time and unlawful deductions claims)

  22                                                        18.

  23      All previous paragraphs are incorporated by reference herein.

Page 6 – FIRST AMENDED COMPLAINT
                                                   JON M. EGAN, PC
                                                   547 FIFTH STREET
                                            LAKE OSWEGO OR 97034-3009
                                     TELEPHONE: (503) 697-3427 • FAX: (866) 311-5629
                                             INFO@EGANLEGALTEAM.COM
                                                                                                            Exhibit 1
                                                                                                          Page 6 of 8
            Case 3:19-cv-01156-JR        Document 1-1                      Filed 07/26/19   Page 7 of 8




   1                                                        19.

   2      Pursuant to ORS 652.140, Amazon was required to pay plaintiff and the class

   3   members all wages due by the statutory deadline upon termination of their

   4   employment but willfully failed to do so.

   5                                                       20.

   6      Plaintiff and the class members are entitled to collect all wages remaining due, in

   7   an amount to be proven at trial together with attorney fees, costs, and disbursements,

   8   as well as pre- and post-judgment interest, and the 30 days of statutory penalty

   9   wages provided by ORS 652.150.

  10                                 THIRD CAUSE OF ACTION
  11                               Oregon Wrongful Deductions
                                 (unlawful deductions claims only)
  12
                                                            21.
  13
          All previous paragraphs are incorporated by reference herein.
  14
                                                            22.
  15
          Pursuant to ORS 652.610, Amazon was prohibited from deducting certain
  16
       amounts from the paychecks of Plaintiff and the Class members but willfully did so.
  17
                                                            23.
  18
          Plaintiff and the Class members are entitled to the greater of $200 or actual
  19
       damages in an amount to be proven at trial, pursuant to ORS 652.615, together with
  20
       attorney fees, costs and disbursements, as well as pre- and post-judgment interest.
  21
                                              JURY DEMAND
  22
          Plaintiff hereby demands a trial by jury on all claims for which it is available.
  23

Page 7 – FIRST AMENDED COMPLAINT
                                                   JON M. EGAN, PC
                                                   547 FIFTH STREET
                                            LAKE OSWEGO OR 97034-3009
                                     TELEPHONE: (503) 697-3427 • FAX: (866) 311-5629
                                             INFO@EGANLEGALTEAM.COM
                                                                                                            Exhibit 1
                                                                                                          Page 7 of 8
            Case 3:19-cv-01156-JR        Document 1-1                      Filed 07/26/19   Page 8 of 8




   1                                     PRAYER FOR RELIEF
   2   WHEREFORE, Plaintiff requests that the Court certify the Rule 32 class as

   3   indicated herein; award her and the other class members such actual, statutory,

   4   penalty, liquidated, and other damages as they may be individually entitled to, as set

   5   forth by category above and in amounts to be proven at trial; award the attorney fees,

   6   costs, and expenses of suit of plaintiff and the other class members; order Amazon to

   7   pay pre-judgment and post-judgment interest on all amounts due to plaintiff and the

   8   other class members as a result of their claims; and order such further or alternative

   9   relief as the Court deems appropriate.

  10

  11   DATED this 20th day of June, 2019                                JON M. EGAN, P.C.

  12                                                                    s/ Jon M. Egan

  13                                                                    Jon M. Egan, OSB #002467
                                                                        Attorney for Plaintiff
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

Page 8 – FIRST AMENDED COMPLAINT
                                                   JON M. EGAN, PC
                                                   547 FIFTH STREET
                                            LAKE OSWEGO OR 97034-3009
                                     TELEPHONE: (503) 697-3427 • FAX: (866) 311-5629
                                             INFO@EGANLEGALTEAM.COM
                                                                                                            Exhibit 1
                                                                                                          Page 8 of 8
